Exhibit 10.9

EMPLOYMENT AGREEMENT

 

To:    J. Todd Warner From:    Mike Traina, CEO Mercer Staffing Date:   
February 16, 2005 Position:    National Sales Director

Mercer Staffing (“MS”) hereby makes an offer of employment pursuant to this
Employment Agreement (“Agreement”) to J. Todd Warner (“Employee”) as the
National Sales Director (“NSD”) for Mercer Staffing. The NSD position is a full
time position based in our office at Doylestown Office. The job shall report to
the CEO.

Summary of Responsibilities:

The National Sales Director shall be responsible for all sales and new business
development for Mercer Staffing. The Employee shall perform the following
duties:

 

  •  

Oversee the sales force

 

  •  

Manage and monitor performance of sales representatives and account executives

 

  •  

Train sales representatives and account executives in sales techniques, goal
setting, growth strategies, and business development

 

  •  

Hire, recruit and train sales force

 

  •  

Identify locations for new offices and open of new offices

 

  •  

Develop marketing and branding strategy

 

  •  

Participate in Executive Team meetings with CEO, President, CFO, and other
requested representatives

 

  •  

Operational projects as assigned by CEO

 

  •  

All other duties as assigned by CEO

Qualifications:

 

  •  

College degree,

 

  •  

Computer Literate; proficient in Excel and Access,

 

  •  

Five (5) years of sales and management experience in staffing field,

 

  •  

Good interpersonal, communication, and management skills.

Principle Duties:

 

  •  

Incumbent will be responsible for the day to day operation and management of all
departments or units reporting to the Sale Department. This will also include
analyzing and reviewing all sales activity with the CEO.



--------------------------------------------------------------------------------

  •  

Will be responsible for keeping the CEO Informed as to the sales leads and
prospects. Maintenance of a substantial sales funnel of prospects.

 

  •  

In order to support new initiatives, development, and sustained growth of MS,
the NSD will participate in proposal development processes.

 

  •  

The continual growth and prosperity of MS, will result in the participation of
the NSD in the development of short and long-term planning strategies in
conjunction with senior management, and providing them with an understanding of
the MS’ sales and new business outlook as well as analysis of the conditions
that may affect or have an impact on the MS’ position. The plan will be
developed into quantitative revenue, sales and new business goals. In carrying
out this responsibility, the NSD will oversee the creation of sales plans based
upon the long-term strategies developed by the CEO and the Executive Management
Team. The NSD will keep the CEO aware of MS’ progress toward achieving sales and
growth targets.

 

  •  

Employee will maintain a relationship with MS’ key clients in an effort to
retain and enhance these relationships.

 

  •  

NSD will develop, produce, and distribute quarterly sales and new business
reports showing MS’ progress towards established goals.

 

  •  

Employee will also participate in meetings with all levels of employees, senior
managers, contractors, vendors, state, local, and government entities and the
CEO.

 

  •  

Employee understands that all information concerning clients or Company business
must be held in strict confidence and must never be discussed or conveyed to any
person not authorized by the client or the Chief Executive Officer to have such
information or material. I understand that a breach of this responsibility is
grounds for immediate dismissal.

 

  •  

All and any verbal additions and/or deletions may be made at the discretion of
your supervisor.

The terms of the employment agreement for Employee as NSD are as follows:

 

  1) The Employee shall be terminable subject to the terms outlined in paragraph
2.

 

  2) Employee is terminable at will.

 

  3) The Employee shall receive an annual salary of $180,000 and shall receive
20 days of comprehensive paid time off (includes vacation, sick and personal
days) each year. The PTO days accrue on a monthly basis. Employee may “go in the
hole” and utilize unearned PTO if approved by his/her supervisor. The
comprehensive paid time off is pursuant to a “use or lose it” policy and such
days does not carry over from year to year. The annual cut off date for Employee
to use paid time off shall be the date of hire.

 

  4) The Employee shall be eligible to participate in the health and dental
benefits program of MS. MS shall contribute 100% of the cost of the coverage for
Employee’s entire family.



--------------------------------------------------------------------------------

  5) Employee shall be eligible to participate in a bonus incentive program
whereby the Employee may earn additional compensation if MS achieves certain
annual profit and revenue targets. The bonus range will be between $0-$100,000
at the sole discretion of the CEO. The bonus shall be determined at the each one
year anniversary of this agreement. The bonus shall be paid over and 8 week
period with payments commencing within 15 days of the determination of the
bonus.

 

  6) MS (“the Company”) anticipates potentially three liquidity scenarios. The
three are a sale of substantially all the assets of the Company, a partial sale
of the Company, or an initial public offering (“IPO”) of at least a portion of
the Company’s stock. The following outlines a bonus structure for Employee upon
the occurrence of each event. The employee must be an employee of MS at the time
of either the filing of the IPO with the Securities and Exchange Commission or
at the time initial contact is made with the potential purchaser of the Company
in order to receive the bonus. The bonuses are not cumulative and Employee shall
be entitled to only one of the following bonuses: Upon successful completion of
an IPO of at least a portion of the Company’s stock, Employee shall be entitled
to either, at the sole discretion of the Employer, $100,000 of the proceeds of
the IPO in cash, or an equivalent value of the Company stock at the time of the
offering with the agreement that Employee remains on staff for a period of at
least 3 months following the IPO if the Company desires; Upon a partial sale of
the assets of the Company, Employee shall be entitled to a cash payment of
$100,000 with the agreement that Employee remains on staff for a period of 3
months following the sale if the Company desires; Upon a sale of substantially
all the assets of the Company, Employee shall be entitled to a cash payment of
5% of the net purchase price up (Net purchase price will be calculated as Total
Purchase Price less debt owed to Senior Debt Holder (currently Bridge
Healthcare) and Shareholders/Members of MS.) to a maximum of $100,000 with the
agreement that Employee remains on staff for a period of at least 3 months
following the sale if the Company desires.

 

  7) MS will reimburse the Employee for all out-of-town travel, lodging, meals,
and auto rental, based on MS travel policies. Employee shall receive a company
owned cell phone and a monthly car allowance of $700.00.

 

  8) MS will reimburse Employee for all direct out-of-pocket expenses as a
result of the business development, client relations, and recruitment activities
including parking, tolls, and telephone usage. Direct expenses for client
relations and entertainment must be pre-approved by your supervisor.

 

  9)

During the term of the Agreement, Employee may be given access to sensitive or
proprietary information involving MS trade secrets or marketing information, or
trade secrets or marketing information of a prime contractor or subcontractors
working with MS. Employee agrees to keep all such information/documents in
strict confidence and take prudent measures to protect and secure
information/documents. Employee further agrees that it will not solicit or
interfere with any accounts,



--------------------------------------------------------------------------------

trade, employees or contractual arrangements of MS as it pertains to its
services and will not compete with any of the accounts, trade, business
patronage, employees or contractual arrangements of MS as it pertains to its
services. Employee agrees that for a period of one (1) year following the
termination of this Agreement, Employee will not compete with MS as a partner,
owner, employee, or through any other means within 50 miles of any MS office.

 

  10) Employee agrees that the compensation under this Agreement is reasonable
inducement to enter into the terms outlined in this Paragraph 8. Employee agrees
that the cope is reasonable based on his role as an officer of MS. Employee
agrees that the geographic scope of the restrictions outlined in Paragraph 8 are
reasonable.

 

  11) If any of the terms of this Agreement conflict with the Employee Handbook,
this Agreement is the governing document.

 

  12) Employee agrees that this Agreement constitutes the entire Agreement and
that no other agreement exists between the parties, either oral or written,
which are not included in this Agreement. The Agreement shall be governed by the
laws of the Commonwealth of Pennsylvania.

My signature below indicates that I:

 

  I. Have had the opportunity to review this position description with my
immediate supervisor.

 

  II. Have had the opportunity to ask all questions which I might have
pertaining to this position description.

 

  III. Acknowledge and understand the duties and responsibilities of the
position to which I have been assigned.

 

  IV. Have been provided with a copy of this position description for my
personal reference.

Date: September 12, 2005

 

Employee     Mercer Staffing, Inc. by:  

/s/ Todd Warner

   

/s/ Michael Traina

Employee Name: Todd Warner     Michael Traina, CEO